By the Court,

that the defendants were entitled to but single costs ; that double costs in cases of this kind were not allowed on interlocutory proceedings; they being given by the statute, (1 R. L. 155,) only in cases of a verdict for the-defendant, or of the plaintiff’s becoming nonsuit, or suffering a discontinuance. The statute does not extend to giving double costs to a defendant even on a judgment in his favor on demurrer. (5 Johns R. 182. 9 id. 254.) And costs on a motion for judgment as in case of nonsuit, in a case of this land have been adjudged to be only single. (3 Johns. R. 443.)